270 F.2d 384
Walter B. JACKSON, Appellant,v.UNITED STATES of America, Appellee.
Misc. No. 881.
United States Court of Appeals Ninth Circuit.
Sept. 3, 1959.

Walter B. Jackson, in pro. per.
George M. Yeager, U.S. Atty., Fairbanks, Alaska, for appellee.
Before CHAMBERS and JERTBERG, Circuit Judges, and ROSS, District judge.
PER CURIAM.


1
Appellant was indicted on March 9, 1959.  The indictment charged that on February 7, 1959 appellant removed an encumbered vehicle from Alaska without the written consent of the conditional vendor, in violation of Section 50-6-12(4) A.C.L.A.Supp.  Appellant pleaded guilty to the offense set forth in the indictment, and sentence was imposed upon him on June 15, 1959.  On June 24, 1959 the district court denied appellant's motion under Title 28 U.S.C. 2255 to vacate and set aside the sentence.  Appellant appealed to this Court from the order denying his motion to vacate sentence.  Appellee moved to dismiss the appeal on the ground that this Court lacks jurisdiction to entertain the appeal.


2
The motion to dismiss appeal was submitted to this Court on the 13th day of August, 1959, and the Court being fully advised in the premises,


3
Now, therefore, it is ordered: That the appeal in this cause be and the same is hereby dismissed for lack of jurisdiction of this Court to entertain the appeal.  See Parker v. McCarrey, 9 Cir., 268 F.2d 907.